Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 1 of 30 Page ID #:1



    1     ROBERT E. ALLEN (State Bar No. 166589)
          rallen@glaserweil.com
    2
          THOMAS P. BURKE JR. (State Bar No. 288261)
    3     tburke@glaserweil.com
          CHRISTOPHER N. MCANDREW (State Bar No. 324759)
    4     cmcandrew@glaserweil.com
          GLASER WEIL FINK HOWARD
    5       AVCHEN & SHAPIRO LLP
    6
          10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    7     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    8
          Attorneys for Plaintiffs
    9
          Hannah Ann Sluss and Hannah Ann Corp.
   10

   11
                              UNITED STATES DISTRICT COURT

   12
                             CENTRAL DISTRICT OF CALIFORNIA

   13     HANNAH ANN SLUSS, an individual,          CASE NO.:
          and HANNAH ANN CORP., a California
   14
          corporation                               COMPLAINT FOR:
   15
                           Plaintiffs,              1. Direct Copyright Infringement
   16                                               2. Vicarious Copyright Infringement
          v.
   17                                               3. Contributory Copyright
          THE PROCTER & GAMBLE                         Infringement
   18
          COMPANY, INC., an Ohio corporation,       4. False Endorsement under the
   19     CVS PHARMACY, INC., a Rhode Island           Lanham Act (15 U.S.C. § 1125(A))
          corporation; TARGET CORP., a              5. Violation Of California Civil Code
   20     Minnesota corporation; WALMART               § 3344
   21
          INC., an Arkansas corporation; and DOES
          1 to 10, inclusive,                       6. Violation Of Common Law Right
   22                                                  Of Publicity
                           Defendants.              7. Unfair Business Practices
   23
                                                       Pursuant To Bus. & Prof. Code §
   24                                                  17200

   25
                                                     JURY TRIAL DEMANDED
   26

   27

   28


                                            COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 2 of 30 Page ID #:2



    1           Plaintiffs Hannah Ann Sluss (“Ms. Sluss”) and Hannah Ann Corp. (“HAC”)
    2     (collectively, “Plaintiffs”), by and through her undersigned counsel, hereby file this
    3     Complaint for: (1) Direct Copyright Infringement; (2) Vicarious Copyright
    4     Infringement; (3) Contributory Copyright Infringement; (4) False Endorsement under
    5     the Lanham Act (15 U.S.C. § 1125(A)); (5) Violation of California Civil Code §
    6     3344; (6) Violation of Common Law Right of Publicity; and (7) Unfair Business
    7     Practices Pursuant to Bus. & Prof. Code § 17200, against Defendant Proctor &
    8     Gamble Company, Inc., (“P&G” or “Defendant”) and DOES 1 to 10.
    9           For its Complaint, Plaintiffs allege as follows:
   10                                       INTRODUCTION
   11           1.     Hannah Ann Sluss began her career as a model, working to help
   12     companies promote their products and engage with consumers. Unfortunately, one of
   13     those companies, P&G, used Ms. Sluss’s name, image and likeness well in excess of
   14     its license to do so, including beyond its term and beyond the agreed usage by
   15     exploiting Ms. Sluss’s rights on multiple sizes and on multiple products, and on off-
   16     packaging materials, such as in advertising and promotion.
   17           2.     In fact, shortly after the license expired in 2019, Ms. Sluss had appeared
   18     and was one of the final contestants on the network television program The Bachelor,
   19     resulting in an explosion in her popularity and, thus, a huge increase in her market
   20     rate for the use of her name, likeness and image. Nevertheless, even after P&G was
   21     notified that it’s license to use Ms. Sluss’s rights had expired, P&G continued to do so
   22     anyway, and continued making substantial profits off of the use of Ms. Sluss’s image
   23     and likeness.
   24           3.     In addition to impermissibly exploiting Ms. Sluss’s rights, P&G also
   25     exceeding the scope of the license to use the photograph of Ms. Sluss that was used
   26     on P&G’s packaging, including by using it beyond the license term and beyond the
   27     agreed usage by exploiting the photograph on multiple sizes and on multiple products,
   28     and on off-packaging materials, such as in advertising and promotion..
                                                     2
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 3 of 30 Page ID #:3



    1           4.     Plaintiffs therefore seek for P&G to be held accountable, to pay Plaintiffs
    2     for the damages P&G has caused by its unauthorized uses, and to disgorge any profits
    3     it made therefrom.
    4                                         THE PARTIES
    5           5.     Plaintiff Hannah Ann Sluss is an individual who is a citizen and resident
    6     of California and resides in the County of Los Angeles.
    7           6.     Plaintiff Hannah Ann Corp. is a corporation organized and existing under
    8     the laws of the State of California and is registered with the California Secretary of
    9     State and doing business therein. Plaintiff Hannah Ann Corp. has its principal place
   10     of business in the County of Los Angeles.
   11           7.     Defendant Proctor & Gamble Company, Inc. is a corporation organized
   12     and existing under the law of the State of Ohio and is registered with the Ohio
   13     Secretary of State and doing business therein. Defendant Proctor & Gamble
   14     Company, Inc. has its principal place of business at 1 Proctor and Gamble Plaza,
   15     Cincinnati, Ohio 45202.
   16           8.     Defendant CVS Pharmacy, Inc. (“CVS”) is a Rhode Island corporation
   17     with its principal place of business at 1 CVS Drive, Woonsocket, Rhode Island, with
   18     retail stores throughout California, including, without limitation, in Los Angeles
   19     County. The Court has personal jurisdiction over CVS in that CVS has multiple retail
   20     stores in Los Angeles County, CVS engaged in tortious conduct in California, and
   21     CVS’s conduct causes injury to Sluss in California. Venue of this action is proper in
   22     Los Angeles County in that CVS maintains multiple retail stores in Los Angeles
   23     County.
   24           9.     Defendant Target Corporation (“Target”) is a Minnesota corporation
   25     with its principal place of business at 1000 Nicollet Mall, Minneapolis, Minnesota,
   26     with retail stores throughout California, including, without limitation, in Los Angeles
   27     County. The Court has personal jurisdiction over Target in that Target has multiple
   28     retail stores in Los Angeles County, Target engaged in tortious conduct in California,
                                                     3
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 4 of 30 Page ID #:4



    1     and Target’s conduct causes injury to Sluss in California. Venue of this action is
    2     proper in Los Angeles County in that Target maintains multiple retail stores in Los
    3     Angeles County.
    4           10.    Defendant Walmart Inc. (“Walmart”) is a Delaware corporation with its
    5     principal place of business at 702 S.W. 8th Street, Bentonville, Arkansas, with retail
    6     stores throughout California, including, without limitation, in Los Angeles County.
    7     The Court has personal jurisdiction over Walmart in that Walmart has multiple retail
    8     stores in Los Angeles County, Walmart engaged in tortious conduct in California, and
    9     Walmart’s conduct causes injury to Sluss in California. Venue of this action is proper
   10     in Los Angeles County in that Walmart maintains multiple retail stores in Los
   11     Angeles County.
   12           11.    Defendants sued herein as DOES 1 to 10, inclusive, are unidentified
   13     persons (whether corporate, individual, or otherwise) and are responsible in some
   14     manner for the acts, omissions, practices, and conduct set forth in this complaint.
   15     Plaintiff will seek leave of Court to amend this Complaint to insert the true names and
   16     capacities of the fictitiously named Defendants when the same have been ascertained.
   17           12.    Plaintiff is informed, believes, and thereupon alleges that each of the
   18     Defendants, including DOES 1 to 10, inclusive, were at all times relevant herein,
   19     responsible in some way and manner for the acts, omissions, damages and injuries
   20     alleged herein and/or ratified and/or authorized such conduct and/or acted as the
   21     agent, servant, employee, or partner of each of the remaining Defendants, and were
   22     acting within the course and scope of such agency, service, employment, or
   23     partnership, and with respect to the limited liability company defendants, an officer,
   24     director, or managing agent authorized or ratified the wrongful conduct complained of
   25     or was personally guilty of oppression or malice.
   26                                JURISDICTION AND VENUE
   27           13.    This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant
   28     to 28 U.S.C. §§ 1331 and 1338(a) because it arises under an Act of Congress relating
                                                     4
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 5 of 30 Page ID #:5



    1     to copyrights, specifically 17 U.S.C. §§ 101 et seq. This Court also has subject matter
    2     jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332(a) because the matter
    3     in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
    4     and is between citizens of different states.
    5            14.   This Court has personal jurisdiction over Defendants in this action
    6     because Defendants have committed acts within this District giving rise to this action,
    7     have offices and factories in this District, and have established minimum contacts
    8     with this forum such that the exercise of jurisdiction over Defendants would not
    9     offend traditional notions of fair play and substantial justice. Defendants, directly and
   10     through intermediaries or agents, have committed and continue to commit acts of
   11     infringement in this District by, among other things, displaying Plaintiff’s copyrighted
   12     photograph(s) without Plaintiff’s permission.
   13            15.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(2) as a
   14     substantial part of the events giving rise to this action occurred within this judicial
   15     district.
   16                                  FACTUAL BACKGROUND
   17            Publicity Rights
   18            16.   Hannah Ann Sluss s earns her living as a model and social influencer,
   19     working with companies to promote their products or services. Even before her time
   20     on the famed reality television show, The Bachelor, Ms. Sluss earned her living as a
   21     model. As a model, Ms. Sluss started building her following of loyal fans throughout
   22     her social media accounts.
   23            17.    Understanding the opportunity to grow her career, Ms. Sluss began
   24     working with modeling agencies to assist her. Beyond her own recommendations that
   25     were exhibited on her social media accounts, Ms. Sluss wished to allow companies
   26     that she believed in and trusted to use her image and likeness to promote certain
   27     products and services. To accomplish this, Ms. Sluss authorized her agent, New View
   28     Management Group Inc. d/b/a NV Model & Talent (“New View”) to license certain
                                                      5
                                                  COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 6 of 30 Page ID #:6



    1     rights in her name, image, and likeness (the “Publicity Rights”) to Jeremy Kramer
    2     Photography (“JKP”).
    3           18.    Consistent with industry custom and practice, New View licensed the
    4     Publicity Rights to JKP pursuant to an invoice dated September 30, 2017 (the
    5     “License”) for use in one composite photograph (the “Photo”) to be used on the
    6     packaging of one consumer product (the “Rights Usage”) for the period October 1,
    7     2017 to October 1, 2019 (the “Rights Term”). A copy of the License is attached
    8     hereto as Exhibit A.
    9           19.    The industry custom and practice is that the right to use publicity rights
   10     in a photograph is limited to a single product package unless otherwise explicitly
   11     authorized, and the License did not explicitly authorize the use of the Publicity Rights
   12     on the packaging of more than one product.
   13           20.    Immediately below is a copy of the Photo:
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27           21.    The License did not provide for an extension of the term for so-called
   28     “on-shelf” or “depleted inventory” of the products sold or advertised using the
                                                     6
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 7 of 30 Page ID #:7



    1     Publicity Rights.
    2           22.    After receiving the License, JKP licensed the Photo and sublicensed the
    3     Publicity Rights contained in the Photo to Landor, LLC, who then sublicensed the
    4     Photo to P&G (collectively, the “Sublicense”). The Sublicense granted Landor/P&G
    5     the right to exploit the Photo on the packaging of one product (the “Photo Usage”)
    6     during the two (2) year period following the product/campaign launch (the “Photo
    7     Term”), and purported to sublicense to Landor/P&G the Publicity Rights during the
    8     Photo Term. A copy of the Sublicense is attached hereto as Exhibit B.
    9           23.    However, unknown to Ms. Sluss or New View, and contrary to the
   10     License, P&G chose to exploit the Photo not on the packaging of one Downy product,
   11     but on at least six (6) different Downy products, and on multiple size containers for
   12     each of those products, each bearing a separate SKU:
   13

   14                               (continued on the following page)
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28     ///
                                                    7
                                                COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 8 of 30 Page ID #:8



    1

    2

    3

    4      (1) Downy Odor Protect Active Fresh
    5         Liquid Fabric Deodorizer and Fabric
    6         Conditioner (“Active Liquid”);
    7

    8

    9

   10

   11

   12

   13

   14      (2) Downy Odor Protect April Fresh
   15         Liquid Fabric Deodorizer and Fabric
   16         Conditioner (“April Liquid”);
   17

   18

   19

   20

   21

   22

   23      (3) Downy Odor Protect Active Fresh In-
   24         Wash Scent Booster Beads (“Active
   25         Beads”);
   26

   27

   28

                                             8
                                         COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 9 of 30 Page ID #:9



    1

    2

    3

    4           (4) Downy Odor Protect April Fresh In-
    5              Wash Scent Booster Beads (“April
    6              Beads”);
    7

    8

    9

   10

   11

   12           (5) Downy Ultra Odor Protect Active
   13              Fresh Liquid Fabric Conditioner
   14              (“Ultra Active Liquid”); and
   15

   16

   17

   18

   19

   20

   21           (6) Downy Ultra Odor Protect April
   22              Fresh Liquid Fabric Conditioner
   23              (“Ultra April Liquid”)
   24

   25

   26

   27

   28     (Active Liquid, April Liquid, Active Beads, April Beads, Ultra Active Liquid and
                                                   9
                                               COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 10 of 30 Page ID #:10



    1     Ultra April Liquid are referred collectively as the “Downy Products”).
    2           24.    P&G was also exploiting the Publicity Rights as embodied in the Photo
    3     on the back of each of the Downy Products to advertise and promote one of the other
    4     Downy Products, even though neither Ms. Sluss or New View had granted P&G the
    5     right to do so. For example, the back of April Beads advertises April Liquid:
    6           25.    P&G was also exploiting the Publicity Rights as embodied in the Photo
    7     in both print and digital advertising and promotion for the Downy Products that was
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24     not on the packaging (so-called “off-packaging”), even though neither Ms. Sluss or
   25     New View had granted P&G the right to do so.
   26           26.    In terms of P&G’s off-packaging uses, P&G exploited the Publicity
   27     Rights as embodied in the Photo in at least six different advertising campaigns. These
   28     uses, all without Ms. Sluss’s authorization or consent, including:
                                                   10
                                                COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 11 of 30 Page ID #:11



    1       (1) multiple “bead bottle” advertisements:
    2

    3

    4

    5

    6

    7

    8

    9

   10       (2) Comparative advertisements, showing the old and the new packaging:
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
            (3) the Smell fresh all day, 24 hours of odor protection campaign:

   21

   22

   23

   24

   25

   26

   27

   28

                                              11
                                           COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 12 of 30 Page ID #:12



    1       (4) the Odors never stood a chance campaign:
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            12
                                         COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 13 of 30 Page ID #:13



    1       (5) the Life gets stinky campaign:
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19       (6) The Keep Things Fresh campaign:
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               13
                                            COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 14 of 30 Page ID #:14



    1     (collectively, the “Campaigns”). While each of these uses, if properly licensed, would
    2     have cost P&G additional money beyond the License, the Life Gets Stinky campaign
    3     is especially egregious because it associated Ms. Sluss with the word “stinky.” As is
    4     customary in the advertising industry, such a use, similar to a personal hygiene
    5     product, would command a much higher fee had it been disclosed and approved by
    6     Ms. Sluss.
    7           27.    In addition to exploiting the Publicity Rights beyond the Rights Usage in
    8     the License, P&G exploited the Publicity Rights in the Photo for each of the Downy
    9     Products after the expiration of the Rights Term of the License. As described above,
   10     New View, on behalf of Ms. Sluss, licensed the Publicity Rights in the Photo for a
   11     term of October 1, 2017 to October 1, 2019.
   12           28.    In January 2020, Ms. Sluss began appearing on the reality-dating
   13     television show The Bachelor. Ms. Sluss was heavily featured throughout the series
   14     and her followers on Instagram exploded. Ultimately, Ms. Sluss was a participant on
   15     the show for the entire season and was proposed to by the Bachelor, Peter Weber.
   16     After some unfortunate post-series drama by Mr. Weber, Ms. Sluss’s following
   17     continued to rapidly expand to approximately 1.4 million followers.
   18           29.    Given this huge expansion of her following, Ms. Sluss’s team worked
   19     diligently to make sure that she was being protected on every front. It was during this
   20     time that Ms. Sluss discovered that P&G had still been exploiting her Publicity Rights
   21     in the Photo well after the Rights Term of the License. Given this, New View emailed
   22     P&G on January 13, 2020 to inform it of the continued infringing uses.
   23           30.    In response, P&G disputed that they had exceeded the scope of the
   24     License in any way – arguing that it was permitted to use the Photo for packaging on
   25     multiple P&G product families, off-packaging uses, and in print and digital
   26     advertisements and promotions. In arguing this, P&G claimed that it had obtained
   27     additional rights (which allowed for the infringing uses) under the Sublicense. In
   28     addition, P&G argued that it did not exceed the Rights Term of the License because
                                                   14
                                                COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 15 of 30 Page ID #:15



    1     the Publicity Rights in the Photo would not expire until two years after the campaign
    2     launch. Given this, P&G argued, it had the right to use and exploit the Publicity
    3     Rights in the Photo until June 2020 (as P&G argued it did not launch this campaign
    4     until June 2018).
    5           31.    Each of P&G’s arguments are without merit. Any additional rights
    6     granted under the Sublicense is irrelevant as to the Publicity Rights granted by Ms.
    7     Sluss in the License. For example, the License granted the Publicity Rights in the
    8     Photo for use of one image for one product packaging only. (Although the License
    9     also licensed the use of three different photographs for use in print and web images,
   10     P&G never used those different photographs.) Contrary to P&G’s claims, JKP simply
   11     could not have granted rights to Landor/P&G in the Sublicense that JKP never had
   12     acquired from Ms. Sluss.
   13           32.    Additionally, the License explicitly granted the Publicity Rights in the
   14     Photo only for the Rights Term (i.e, the period October 1, 2017 to October 1, 2019).
   15     Nothing in the License allows for the exploitation of the Publicity Rights in the Photo
   16     to last up until two years after a certain campaign launch (i.e., the Photo Term). Any
   17     such language in the Sublicense is irrelevant. Even assuming that P&G’s arguments
   18     were correct, including that P&G did not start exploiting the Publicity Rights until
   19     June 2018 (which is not true), P&G would have been required to cease all
   20     exploitation of the Publicity Rights in the Photo in June 2020. But P&G actually
   21     started exploiting the Publicity Rights at least by March 23, 2018. P&G then
   22     continued to exploit and use the Publicity Rights in the Photo through July, 2020.
   23     Accordingly, even by P&G’s own flawed theory, it is liable for violating Ms. Sluss’s
   24     Publicity Rights.
   25           33.    Even after January 13, 2020 when New View informed P&G of its
   26     infringing uses of Ms. Sluss’s Publicity Rights, and even after Ms. Sluss provided
   27     P&G the reasons why P&G’s arguments were incorrect, P&G continued to exploit
   28     and use the Publicity Rights in the Photo. P&G took no action to stop exploiting the
                                                   15
                                                COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 16 of 30 Page ID #:16



    1     Publicity Rights as embodied in the Photo from additional packaging, off-packaging
    2     uses, on any advertisements or promotions or on its own website. In addition, on
    3     information and belief, P&G never informed its customers of its infringing uses and
    4     its customers continued to exploit the Publicity Rights in the Photo in excess of the
    5     Rights Usage and well after the expiration of the Rights Term.
    6           34.    Ms. Sluss, as a successful model and personality in the entertainment
    7     space who has spent years building up her image and reputation as a source of
    8     trustworthy and reliable recommendations, also commands a premium for her
    9     partnerships and use of her Publicity Rights in all media, including social media. Her
   10     followers, and the public alike, trust products and brands that they see her associated
   11     with. Any false association to brands and/or products severely harms Ms. Sluss’s
   12     work and reputation. As such, Ms. Sluss seeks justice for P&G’s impermissible use of
   13     her Publicity Rights as embodied in the Photo and P&G’s attempts at false
   14     endorsement once the License had expired and after Sluss’s popularity had exploded.
   15           35.    In addition to P&G’s infringing uses of the Publicity Rights, P&G’s
   16     biggest customers have also infringed those rights. CVS, Target and Walmart
   17     (individually and collectively, the “Distributors”) continued to advertise, promote and
   18     sell Downy Products using the Publicity Rights, in excess of the Rights Usage and
   19     well after the expiration of the Rights Term. Additionally, each of the Distributors
   20     also utilized the Publicity Rights in the Photo off-packaging, in digital (and possibly
   21     print) advertising, also beyond the scope of the License.
   22           Copyright
   23           36.    Jeremy Kramer is the photographer and creator of the Photo. On
   24     February 1, 2021, Mr. Kramer registered the Photo with the United States Copyright
   25     Office, registration number VA 2-235-534. A copy of the registration of the Photo is
   26     attached hereto as Exhibit C.
   27           37.    On June 1, 2021, Jeremy Kramer assigned the copyright in the Photo to
   28     Jeremy Kramer Photography, Inc. On July 19, 2021, Jeremy Kramer Photography,
                                                    16
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 17 of 30 Page ID #:17



    1     Inc. assigned the copyright in the Photo to Ms. Sluss. Effective as of July 30, 2020,
    2     Sluss assigned the copyright in the Photo to HAC.
    3           38.    The industry custom and practice is that the right to use a photograph is
    4     limited to a single product package unless otherwise explicitly authorized and the
    5     Sublicense did not explicitly authorize the use of the Photo on the packaging of more
    6     than one product. Each of the products embodying the Photo have a separate SKU
    7     and different graphics.
    8           39.    The Sublicense only authorized use of the Photo on packaging. While
    9     Landor/P&G contemplated the use of different photographs embodying the Publicity
   10     Rights in advertisements, those additional photographs were never used and there was
   11     never any negotiations to use the Photo on anything but packaging. The final license
   12     agreement was set forth in the Sublicense, which granted solely the right to use the
   13     Photo on packaging and the additional photographs on print and web but excluding
   14     packaging. It was never contemplated or discussed that the Photo would be used off-
   15     packaging.
   16           40.    Additionally, P&G used the Photo off-package in the six (6) different
   17     Campaigns, all without authorization or consent.
   18           41.    As stated above, the Photo Term of the Sublicense is two years from
   19     campaign launch, and P&G would know when it commenced using the Photo. While
   20     P&G claims that it commenced its campaign in June, 2018, P&G, in fact, first started
   21     using the Photo at least by March 23, 2018, thereby making its uses after March 22,
   22     2020 beyond the Photo Term of the Sublicense.
   23           42.    Notwithstanding that the Photo Term expired no later than March 22,
   24     2020, P&G continued to reproduce, display publicly and distribute the Photo,
   25     including on its website, after March 22, 2020.
   26           43.    In addition to P&G’s infringing uses of the Photo, P&G’s biggest
   27     customers have also infringed those rights. Each of the Distributors continued to
   28     advertise and promote Downy Products by reproducing, displaying publicly, creating
                                                   17
                                                COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 18 of 30 Page ID #:18



    1     derivative works and distributing the Photo, after the expiration of the Photo Term of
    2     the Sublicense. Additionally, each of the Distributors also reproduced, displayed
    3     publicly, created derivative works and distributed the Photo in excess of the Photo
    4     Usage under the Sublicense, including, without limitation, in off-packaging uses, in
    5     digital (and possibly print) advertising..
    6                                 FIRST CLAIM FOR RELIEF
    7                       (Direct Copyright Infringement, 17 U.S.C. § 501)
    8                                    (Against All Defendants)
    9           44.    Plaintiffs hereby incorporate by reference the allegations contained in the
   10     foregoing paragraphs as if fully set forth herein.
   11           45.    HAC is the sole copyright owner of the Photo and all rights associated
   12     with the Photo. The Photo is comprised of wholly original material and has been
   13     deemed copyrightable subject matter under the Copyright laws of the United States.
   14           46.    JKP licensed the Photo to Landor and P&G pursuant to the Sublicense.
   15     The Sublicense solely allowed for the reproduction, public display and distribution of
   16     the Photo in connection with the Photo Usage (i.e., on the packaging of one product)
   17     and only during the Photo Term (i.e., for a term of 2 years from campaign launch,
   18     which would be no later than March 23, 2018).
   19           47.    With full knowledge of the rights in the Photo, P&G infringed the
   20     copyright in the Photo by reproducing, displaying publicly, creating derivative works
   21     and/or distributing (and authorizing the reproduction, public display, creating
   22     derivative worksand distributing) the Photo in excess of the Photo Usage of the
   23     Sublicense on the multiple size containers of Downy Products’ packaging, in digital
   24     and print advertisements and promotions, including the Campaigns, and on its
   25     websites.
   26           48.    With full knowledge of the copyright in the Photo, P&G has infringed
   27     the copyright in the Photo by reproducing, displaying publicly, creating derivative
   28     works and/or distributing the Photo after the expiration of the Photo Term of the
                                                     18
                                                  COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 19 of 30 Page ID #:19



    1     Sublicense.
    2           49.     On information and belief, each of P&G’s customers (including, without
    3     limitation, each of the Distributors) has infringed the copyright in the Photo by
    4     reproducing, creating derivative works, displaying and distributing the Photo in
    5     advertising and marketing materials made available to the general public for
    6     consumer products including, without limitation, the Downy Products, all without
    7     HAC’s consent, approval or license and beyond the scope of the Photo Usage in the
    8     Sublicense.
    9           50.     Defendants’ actions constitute a direct violation of the exclusive rights
   10     under copyright with respect to the Photo under 17 U.S.C. § 106.
   11           51.     Each of the Defendants has benefitted from its infringement of the Photo
   12     through product sales, brand promotion, and corporate goodwill. As a result of P&G’s
   13     infringing activities, HAC has suffered monetary damages, as well as damages to her
   14     goodwill and reputation.
   15           52.     Pursuant to 17 U.S.C. § 504(b), HAC is entitled to actual damages,
   16     including P&G’s profits from infringement in connection with the Photo, in an
   17     amount to be proven at trial.
   18           53.     Defendants’ conduct is causing and, unless enjoined and restrained by
   19     this Court, will continue to cause HAC great and irreparable injury that cannot fully
   20     be compensated or measured in money. HAC has no adequate remedy at law.
   21     Pursuant to 17 U.S.C. §§ 502 and 503, HAC is entitled to injunctive relief prohibiting
   22     P&G from further infringing the Photo’s copyright, ordering P&G impound and
   23     destroy all copies of P&G’s products and advertisements made in violation of HAC’s
   24     exclusive rights, and ordering P&G recall from all distributors and wholesale
   25     customers all copies of P&G’s products and advertisements made in violation of
   26     HAC’s exclusive rights.
   27     ///
   28     ///
                                                    19
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 20 of 30 Page ID #:20



    1                                SECOND CLAIM FOR RELIEF
    2                     (Vicarious Copyright Infringement, 17 U.S.C. § 501)
    3                                            (Against P&G)
    4           54.    Plaintiffs hereby incorporate by reference the allegations contained in the
    5     foregoing paragraphs as if fully set forth herein.
    6           55.    The Distributors displayed publicly and distributed the Downy Products,
    7     as well as create derivative works, inclusive of the Photo, to advertise and market
    8     consumer products, and then reproduce, display publicly and distribute those
    9     derivative works did so without the consent, approval or license of HAC.
   10           56.    Each unauthorized reproduction, creation of a derivative work, public
   11     display or distribution of the Photo by each Distributor constitutes a separate and
   12     distinct act of direct infringement.
   13           57.    P&G had and continues to have the right and ability to supervise and
   14     control the infringing acts of the Distributors who have directly infringed the Photo in
   15     connection with the Downy Products. P&G had and has the legal right to stop or
   16     limit the directly infringing conduct, as well as the practical ability to do so,
   17     considering that the Distributors were selling the Downy Products, which they
   18     received directly from P&G. Further, on information and belief, the Distributors
   19     directly received from P&G the artwork for each of the Downy Products and/or
   20     digital files of the Photo so that they, in turn, could create derivative work
   21     advertisements and other marketing materials inclusive of the Photo, and then
   22     reproduce, display publicly and distribute those advertisements and marketing
   23     materials.
   24           58.    P&G obtained a direct financial benefit from the infringing activities of
   25     the Distributors with respect to each of the Downy Products and other P&G products
   26     that were embodied in advertisements and marketing materials, created by both by
   27     P&G and the Distributors, inclusive of the Photo. The Photo drew retail consumers to
   28     purchase the Downy Products or other P&G products, which resulted in additional
                                                      20
                                                   COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 21 of 30 Page ID #:21



    1     revenue to P&G.
    2           59.    The actions of P&G constitute vicarious copyright infringement.
    3           60.    Pursuant to 17 U.S.C. § 504(b), HAC is entitled to its actual damages,
    4     including P&G and each of the Distributor’s profits from infringement in connection
    5     with the Images, in an amount to be proven at trial.
    6           61.    P&G and each of the Distributor’s conduct is causing and, unless
    7     enjoined and restrained by this Court, will continue to cause HAC great and
    8     irreparable injury that cannot fully be compensated or measured in money. HAC has
    9     no adequate remedy at law. Pursuant to 17 U.S.C. §§ 502 and 503, HAC is entitled to
   10     injunctive relief prohibiting P&G and each of the Distributors from further infringing
   11     HAC’s copyrights, ordering the Defendants to impound and destroy all copies of
   12     P&G products made in violation of HAC’s exclusive rights, and ordering Defendants
   13     to recall from all distributors and wholesale customers all copies of P&G products
   14     made in violation of HAC’s exclusive rights.
   15                                 THIRD CLAIM FOR RELIEF
   16                   (Contributory Copyright Infringement, 17 U.S.C. § 501)
   17                                            (Against P&G)
   18           62.    Plaintiffs hereby incorporate by reference the allegations contained in the
   19     foregoing paragraphs as if fully set forth herein.
   20           63.    The Distributors displayed publicly and distributed the Downy Products,
   21     as well as create derivative works, inclusive of the Photo, to advertise and market
   22     consumer products, and then reproduce, display publicly and distribute those
   23     derivative works do so without the consent, approval or license of HAC.
   24           64.    Each unauthorized reproduction, creation of a derivative work, public
   25     display or distribution of the Photo by each Distributor constitutes a separate and
   26     distinct act of direct infringement.
   27           65.    Through its conduct alleged herein, P&G knowingly and systematically
   28     induced, caused, materially contributed to, actively encouraged and participated in the
                                                      21
                                                   COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 22 of 30 Page ID #:22



    1     infringing reproduction, creation of derivative works, public display and distribution
    2     of the Photo by the Distributors. Specifically, P&G sold each of the Downy Products
    3     to the Distributors with the sole intention of the Distributors then displaying publicly
    4     and distributing to the public the Downy Products, inclusive of the Photo.
    5     Furthermore, P&G (either directly or through its agents) distributed the artwork for
    6     the Downy Products and/or digital copies of the Photo for the express purpose of the
    7     Distributors creating their own derivative work advertising and marketing materials,
    8     inclusive of the Photo, not only for the Downy Products but also for other consumer
    9     products, which the Distributors then reproduced, publicly displayed and distributed.
   10           66.     P&G knew or should have known that by distributing and making these
   11     Downy Products inclusive of the Photo available to them, the Distributors would be
   12     publicly displaying and distributing the Photo.
   13           67.    P&G knew or should have known that by distributing and making
   14     available to the Distributors the artwork for the Downy Products and/or digital copies
   15     of the Photo, that the Distributors would create derivative work advertisement and
   16     marketing materials, inclusive of the Photo, then reproduce, publicly display and
   17     distribute those materials.
   18           68.    P&G’s actions constitute contributory copyright infringement.
   19           69.    P&G has benefitted from its contributory infringement of the Photo in
   20     the form of product sales, brand promotion, and corporate goodwill. As a result of
   21     P&G’s contributory infringement, HAC has suffered monetary damages as well as
   22     damages to their goodwill and reputation.
   23           70.    Pursuant to 17 U.S.C. § 504(b), HAC is entitled to its actual damages,
   24     including P&G and each of the Distributor’s profits from infringement in connection
   25     with the Images, in an amount to be proven at trial.
   26           71.    P&G and each of the Distributor’s conduct is causing and, unless
   27     enjoined and restrained by this Court, will continue to cause HAC great and
   28     irreparable injury that cannot fully be compensated or measured in money. HAC has
                                                    22
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 23 of 30 Page ID #:23



    1     no adequate remedy at law. Pursuant to 17 U.S.C. §§ 502 and 503, HAC is entitled to
    2     injunctive relief prohibiting P&G from further infringing HAC’s copyrights, ordering
    3     the Defendants to impound and destroy all copies of P&G products made in violation
    4     of HAC’s exclusive rights, and ordering Defendants to recall from all distributors and
    5     wholesale customers all copies of P&G products made in violation of HAC’s
    6     exclusive rights.
    7                               FOURTH CLAIM FOR RELIEF
    8             (False Endorsement under the Lanham Act (15 U.S.C. § 1125(A))
    9                                         (Against P&G)
   10           72.    Plaintiffs hereby incorporate by reference the allegations contained in the
   11     foregoing paragraphs as if fully set forth herein.
   12           73.    Ms. Sluss has spent years building her personal brand and following
   13     through her social media presence and career in entertainment. Specifically, Ms. Sluss
   14     spent years as a professional model and working directly with brands and companies
   15     to promote or expand their brands and products. Continuing with her successes, Ms.
   16     Sluss appeared on the reality-dating show The Bachelor and gained a significant
   17     following. Because of this, Ms. Sluss is heavily sought after for endorsement deals,
   18     speaking engagements, and general entertainment events. As such, Ms. Sluss’s
   19     Publicity Rights are well-known throughout social media and the general public and
   20     represent the main source of Ms. Sluss’s livelihood.
   21           74.    Ms. Sluss is the exclusive owner of the statutory and common law rights
   22     associated with her Publicity Rights necessary for use in any advertising or
   23     promotional purposes.
   24           75.    P&G used and exploited Ms. Sluss’s Publicity Rights without permission
   25     or consent by exceeding the usage and term of the License. Specifically, the License
   26     allowed for the Publicity Rights to be exploited on the packaging of one product for
   27     during the Rights Term (October 1, 2017 to October 1, 2019). P&G exceeded both the
   28     Rights Usage and the Rights Term of the License by using the Publicity Rights in the
                                                    23
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 24 of 30 Page ID #:24



    1     Photo on multiple products’ packaging, using the Publicity Rights in the Photo in both
    2     digital and print advertisements and promotions, and continuing to exploit the
    3     Publicity Rights in the Photo after October 1, 2019. Given that P&G’s right to use the
    4     Publicity Rights in the Photo are explicitly laid out in the License, the above uses are
    5     without Ms. Sluss’s consent.
    6              76.   P&G’s impermissible uses of Ms. Sluss’s Publicity Rights constitute
    7     false or misleading representations of fact to falsely imply an endorsement and
    8     approval by Ms. Sluss of P&G and the Downy Products. P&G’s impermissible uses
    9     of Ms. Sluss’s Publicity Rights on P&G products’ packaging, as well as in digital and
   10     print advertisements and promotions, are likely to cause confusion among consumers
   11     such that consumers would assume that Ms. Sluss continued to endorse the Downy
   12     Products and any products in the Campaigns.
   13              77.   As a direct and proximate result of P&G’s acts of false endorsement, Ms.
   14     Sluss has suffered harm by the false association with P&G, the Downy Products and
   15     other P&G products used in the Campaigns. As described above, Ms. Sluss has spent
   16     years building her reputation with her followers, as well as the general public, as a
   17     trustworthy and reliable source for recommendations. P&G’s impermissible uses of
   18     the Publicity Rights in the Photo created a false association and false endorsement of
   19     the these products by Ms. Sluss.
   20              78.   P&G’s conduct was a substantial factor in causing these harms to Ms.
   21     Sluss.
   22                                  FIFTH CLAIM FOR RELIEF
   23                           (Violation Of California Civil Code § 3344)
   24                                     (Against All Defendants)
   25              79.   Plaintiffs hereby incorporate by reference the allegations contained in the
   26     foregoing paragraphs as if fully set forth herein.
   27              80.   Defendants knowingly used and exploited Ms. Sluss’s Publicity Rights
   28     on Downy Products’ packaging and in both print and digital advertising/promotional
                                                     24
                                                  COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 25 of 30 Page ID #:25



    1     campaigns.
    2           81.    Defendants’ use of Ms. Sluss’s Publicity Rights did not occur in
    3     connections with a news, public affairs, or sports broadcast or account, or with a
    4     political campaign.
    5           82.    Defendants did not have Ms. Sluss’s consent to use and exploit her
    6     Publicity Rights beyond the Rights Usage or the Rights Term of the License.
    7     Specifically, P&G exceeded both the Rights Usage and Rights Term of the License by
    8     using the Publicity Rights on the packaging of more than one Downy Product, on
    9     multiple sizes of packaging, in both digital and print advertising/promotional
   10     campaigns, and on its website and by continuing to exploit the Publicity Rights after
   11     the Rights Term. Given that the right to use the Publicity Rights in the Photo are
   12     explicitly laid out in the License, the above uses are without Ms. Sluss’s consent.
   13           83.    On information and belief, each of the Distributors exceeded the scope of
   14     the License by using the Publicity Rights beyond the Rights Usage and the Rights
   15     Term. Specifically, each of the Distributors exceeded both the Rights Usage and
   16     Rights Term of the License by using the Publicity Rights in connection with the
   17     advertising and promotion of Downy Products’ packaging, using the Publicity Rights
   18     in both digital and print advertising/promotional campaigns, and continuing to exploit
   19     the Publicity Rights after the Rights Term. Given that the right to use the Publicity
   20     Rights in the Photo are explicitly laid out in the License, the above uses are without
   21     Ms. Sluss’s consent.
   22           84.    Defendants’ uses of the Publicity Rights are directly connected to
   23     Defendants’ commercial purpose of advertising and selling products to consumers.
   24           85.    Due to Defendants’ conduct, Ms. Sluss was harmed by being deprived of
   25     full and fair compensation for all of Defendants’ uses of her Publicity Rights to
   26     advertise and sell products in an amount to be proven at trial. In addition, Ms. Sluss
   27     suffered humiliation and embarrassment through the use of her Publicity Rights in
   28     connection with an advertising campaign that relates Ms. Sluss to the word “stinky.”
                                                    25
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 26 of 30 Page ID #:26



    1           86.    Defendants’ conduct was a substantial factor in causing these harms to
    2     Ms. Sluss.
    3                                SIXTH CLAIM FOR RELIEF
    4                       (Violation Of Common Law Right Of Publicity)
    5                                    (Against All Defendants)
    6           87.    Plaintiffs hereby incorporate by reference the allegations contained in the
    7     foregoing paragraphs as if fully set forth herein.
    8           88.    Defendants used and exploited Ms. Sluss’s Publicity Rights on Downy
    9     Products’ product packaging and in both print and digital advertising/promotional
   10     campaigns.
   11           89.    Defendants’ use of Ms. Sluss’s Publicity Rights did not occur in
   12     connections with a news, public affairs, or sports broadcast or account, or with a
   13     political campaign.
   14           90.    Defendants did not have Ms. Sluss’s consent to use and exploit her
   15     Publicity Rights beyond the Rights Usage and the Rights Term of the License.
   16     Specifically, P&G exceeded both the Rights Usage and Rights Term of the License by
   17     using the Publicity Rights on the packaging of more than one Downy Product, on
   18     multiple sizes of packaging, in both digital and print advertising/promotional
   19     campaigns, and on its website and by continuing to exploit the Publicity Rights after
   20     the Rights Term. Given that Defendant’s right to use the Publicity Rights in the Photo
   21     are explicitly laid out in the License, the above uses are without Ms. Sluss’s consent.
   22           91.    On information and belief, each of the Distributors exceeded the scope of
   23     the License by using the Publicity Rights beyond the Rights Usage and the Rights
   24     Term. Specifically, each of the Distributors exceeded both the Rights Usage and
   25     Rights Term of the License by using the Publicity Rights in connection with the
   26     advertising and promotion of Downy Products’ packaging, using the Publicity Rights
   27     in both digital and print advertising/promotional campaigns and on its website, and by
   28     continuing to exploit the Publicity Rights after the Rights Term. Given that the right
                                                    26
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 27 of 30 Page ID #:27



    1     to use the Publicity Rights in the Photo are explicitly laid out in the License, the
    2     above uses are without Ms. Sluss’s consent.
    3           92.    Due to Defendants’ conduct, Ms. Sluss was harmed by being deprived of
    4     full and fair compensation for all of Defendant’s’ uses of her Publicity Rights to
    5     advertise and sell products in an amount to be proven at trial.
    6           93.    Defendants’ conduct was a substantial factor in causing these harms to
    7     Ms. Sluss.
    8                              SEVENTH CLAIM FOR RELIEF
    9            (Unfair Business Practices Pursuant To Bus. & Prof. Code § 17200)
   10                                   (Against Defendant P&G)
   11           94.    Plaintiff hereby incorporate by reference the allegations contained in the
   12     foregoing paragraphs as if fully set forth herein.
   13           95.    P&G has engaged in unlawful and unfair business practices in violation
   14     of Bus. & Prof. Code § 17200 by using and exploiting the Publicity Rights in the
   15     Photo beyond the Rights Usage and Rights Term of the License. Specifically,. P&G
   16     exceeded both the Rights Usage and Rights Term of the License by using the
   17     Publicity Rights on multiple products’ packaging, using the Publicity Rights in both
   18     digital and print advertising/promotional campaigns, and continuing to exploit the
   19     Publicity Rights after the Rights Term.
   20           96.    P&G’s impermissible uses of the Publicity Rights in the Photo constitute
   21     unlawful and unfair business practices as they would lead a reasonable consumer to
   22     believe that Ms. Sluss continued to be associated or endorsing P&G’s products. Since
   23     P&G was using Ms. Sluss’s Publicity Rights without her consent, consumers are
   24     likely to be deceived into thinking Ms. Sluss continued to be associated with or
   25     endorsed the Downy Products, as well as the products included in the Campaigns. In
   26     addition, P&G’s impermissible uses of the Publicity Rights in the Photo constitute
   27     unlawful and unfair business practices as P&G used Ms. Sluss’s Publicity Rights for
   28     commercial purposes without providing for full and fair compensation.
                                                    27
                                                 COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 28 of 30 Page ID #:28



    1              97.   As a result of P&G’s unlawful and unfair business practices, Ms. Sluss
    2     suffered an injury in fact by failing to receive full and fair compensation for the uses
    3     of her Publicity Rights in an amount to be proven at trial. In addition, Ms. Sluss was
    4     harmed by the false association with the Downy Products. As described above, Ms.
    5     Sluss has spent years building her reputation with her followers, as well as the general
    6     public, as a trustworthy and reliable source for recommendations. P&G’s
    7     impermissible uses of the Publicity Rights in the Photo created a false association and
    8     false endorsement of the Downy Products by Ms. Sluss.
    9              98.   P&G’s conduct was a substantial factor in causing these harms to Ms.
   10     Sluss.
   11                                       PRAYER FOR RELIEF
   12              WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
   13        A. That Defendants be enjoined during the pendency of this action, and
   14              permanently enjoined from infringing the copyright in the Photo;
   15        B. That the Court enter an injunctive order pursuant to 17 U.S.C. § 502 to require
   16              Defendants to recall all infringing copies of the Photo from each and every
   17              distributor and wholesale customer.
   18        C. That the Court enter an order of impoundment pursuant to 17 U.S.C. § 503 to
   19              impound and destroy all infringing copies of the Photo that are in Defendants'
   20              possession, custody or control, either presently or in the future as the result of
   21              returns or any recall.
   22        D. That Defendants be required to account for all gains, profits and advantages
   23              derived by Defendants through their direct, contributory and vicarious
   24              infringement of HAC’s copyright.
   25        E. That Defendants be required to pay to HAC their actual damages and
   26              Defendants' profits attributable to their direct, contributory and vicarious
   27              infringement of HAC’s copyright in the Photo pursuant to 17 U.S.C. § 504(b),
   28              in such amounts as may be proven at trial.
                                                       28
                                                    COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 29 of 30 Page ID #:29



    1      F. Other economic and consequential damages in an amount to be determined at
    2          trial;
    3      G. That Defendants be enjoined during the pendency of this action, and
    4          permanently enjoined from infringing Ms. Sluss’s Publicity Rights;
    5      H. That Defendants be required to pay Sluss actual damages from their
    6          humiliation, embarrassment and mental distress from their unauthorized use of
    7          Sluss’s Publicity Rights, in an amount to be proven at trial.
    8      I. That Defendants be required to pay Sluss any and all profits that the
    9          Defendants received from the use of Sluss’s Publicity Rights that have not been
   10          taken into account with regard to the actual damages above, in an amount to be
   11          proven at trial; and;
   12      J. That the Court award Sluss punitive and exemplary damages in an amount
   13          appropriate to punish or set an example of Defendants for their unauthorized
   14          use of Sluss’s Publicity Rights in an amount to be determined at trial;
   15      K. That the Court award Sluss pursuant to Cal. Cov. Code §3344(a) attorneys’
   16          fees, witness fees and the costs of litigation incurred by Sluss in an amount to
   17          be determined at trial;
   18     L.   That the Court award Plaintiffs Pre and Post judgment interest at the maximum
   19          legal rate;
   20     M. That the Court award Plaintiffs costs of the suit incurred herein; and
   21     N. For such other and further relief as the Court deems just and proper.
   22     DATED: September 15, 2021             GLASER WEIL FINK HOWARD
                                                 AVCHEN & SHAPIRO LLP
   23

   24
                                                By: /s/ Robert E. Allen
   25                                               ROBERT E. ALLEN
   26                                               THOMAS P. BURKE JR.
                                                    CHRISTOPHER N. MCANDREW
   27                                               Attorneys for Plaintiff
                                                    Hannah Sluss and Hannah Ann Corp.
   28

                                                  29
                                               COMPLAINT
2056001
Case 2:21-cv-07406-MWF-GJS Document 1 Filed 09/15/21 Page 30 of 30 Page ID #:30



    1                                 DEMAND FOR JURY TRIAL
    2           Plaintiffs Hannah Ann Sluss and Hannah Ann Corp. demand a trial by jury of
    3     the claims for relief so triable as alleged in this Complaint.
    4      DATED: September 15, 2021               GLASER WEIL FINK HOWARD
                                                    AVCHEN & SHAPIRO LLP
    5

    6
                                                   By: /s/ Robert E. Allen
    7                                                  ROBERT E. ALLEN
    8                                                  THOMAS P. BURKE JR.
                                                       CHRISTOPHER N. MCANDREW
    9                                                  Attorneys for Plaintiff
                                                       Hannah Sluss and Hannah Ann Corp.
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                     30
                                                  COMPLAINT
2056001
